Citation Nr: 1827544	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-39 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than November 19, 2012 for the award of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than November 19, 2012 for the award of service connection for tinnitus.

(The issue of recoupment of special separation benefits will be addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972 and from September 1981 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri.


FINDINGS OF FACT

1.  The Veteran's petition to reopen the previously denied final claim of service connection for hearing loss was received on September 16, 1999.  The petition to reopen the previously denied final claim of service connection for tinnitus was received on April 23, 2001.

4.  In an August 2001 notification letter, the RO denied reopening the claims of service connection for bilateral hearing loss and tinnitus.  The Veteran was not provided proper notice of his appellate rights.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 16, 1999, but no earlier, for the award of service connection for bilateral hearing loss have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.156(c), 3.400 (2017).

2.  The criteria for an effective date of April 23, 2001, but no earlier, for the award of service connection for tinnitus have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.156(c), 3.400 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

As a preliminary matter, the Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Thus, the applicable regulations are cited below.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151.  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Under 38 C.F.R. § 3.157(b)(1), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App.501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The Veteran asserts that an effective date prior to November 19, 2012 is warranted for the award of service connection for bilateral hearing loss and tinnitus.  In a notice of disagreement received in August 2013, the Veteran asserted that the effective date of service connection should be April 13, 1992, the date his initial claim of service connection was received.  In subsequent correspondence received in November 2014, the appellant reported that he filed a service connection claim in May 1992.

In this case, the Veteran's initial claim of service connection for hearing loss was received by VA on April 13, 1992.  The RO denied service connection for bilateral hearing loss and tinnitus in a June 1992 rating decision on the basis that the conditions pre-existed military service and were not aggravated by military service.  The Veteran was notified of the decision and his appellate rights in a June 1992 letter.  He did not appeal the RO's determination and no new and material evidence was received within a year of the issuance of the rating decision.  Thus, the RO's June 1992 rating decision is final.

A subsequent claim of service connection for hearing loss was received on September 16, 1999.  In September 1999 and October 1999 notifications letters, the RO informed the appellant of what was required to reopen his previously denied claim of service connection for hearing loss.  On April 23, 2001, the Veteran filed a claim of service connection for bilateral hearing loss and tinnitus.  

In an August 2001 notification letter, the RO determined that new and material evidence had not been received, and continued to deny the Veteran's previously denied claims of service connection hearing loss and tinnitus.  

On November 19, 2012, the Veteran filed a petition to reopen the claim of service connections of service connection for bilateral hearing loss and tinnitus.  In an August 2013 rating decision, service connection for bilateral hearing loss and tinnitus was granted.  The effective date of service connection for the disabilities was November 13, 2012.



Analysis

After a review of the evidence, and resolving doubt in favor of the Veteran, the Board finds that an effective of September 16, 1999 is warranted for the award of service connection for bilateral hearing loss and an effective date of April 23, 2001 is warranted for the award of service connection for tinnitus.

In this regard, the Veteran filed an application for compensation for hearing loss on September 16, 1999.  On April 23, 2001, the Veteran filed a claim of service connection for tinnitus.  In a letter dated in August 2001, the RO advised the Veteran of the denial of his claims, but did not include notice of appellate rights.  A rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C. § 5104(a); 38 C.F.R. §§ 3.103.  The failure to provide complete notice of a denial, to include notice of appellate rights, tolls the period for filing a Notice of Disagreement. 38 C.F.R. §§ 19.25, 20.302 (2017); Hauck v. Brown, 6 Vet. App. 518, 519 (1994). 

As the August 2001 notification letter did not include appellate rights notice, it did not become final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160 (2017).  Therefore, the proper effective date for service connection for bilateral hearing loss is September 16, 1999 and the proper effective date for service connection for tinnitus is April 23, 2001, the date the Veteran's petitions to reopen the claims were received. 

The Board finds that the preponderance of the evidence is against assignment of an effective date prior to September 16, 1999 for hearing loss and prior to April 23, 2001 for tinnitus.  As detailed herein, the Veteran's claims of service connection for bilateral hearing loss and tinnitus were initially denied in a June 1992 rating decision.  There is no indication that the Veteran appealed the June 1992 rating decision and he does not contend otherwise.  In addition, no new and material evidence was received within one year of that decision.  Absent a showing of clear and unmistakable error, which has neither been shown nor specifically alleged, the rating decision denying the claims is final.  The Veteran's petition to reopen the claim of service connection for hearing loss was received on September 16, 1999 and his petition to reopen the claim of service connection for tinnitus was received on April 23, 2001.  Neither the Veteran, nor his representative, submitted any written correspondence which could be construed as a formal or informal claim to reopen the previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus prior those dates.  Thus, an effective date prior to September 16, 1999 for hearing loss and an effective date prior to April 23, 2001 for tinnitus is not warranted.  

In sum, the Board finds that, resolving doubt in favor of the Veteran, an effective date of September 16, 1999 for the award of service connection for bilateral hearing loss is warranted.  The Board also finds that an effective date of April 23, 2001 for the award of service connection for tinnitus is warranted.  However, the preponderance of the evidence is against an effective date prior to September 16, 1999 for hearing loss and prior to April 23, 2001 for tinnitus.


ORDER

Entitlement to an effective date of September 16, 1999, but no earlier, for the award of service connection for bilateral hearing loss is granted. 

Entitlement to an effective date of April 23, 2001, but no earlier, for the award of service connection for tinnitus is granted. 




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


